EXHIBIT 99.1 FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company: Coral Gold Resources Ltd. 900 – 570 Granville Street Vancouver, BC V6C 3P1 (the “Company” or “Coral”) 2. Date of Material Change: March 5, 2014 3. Press Release: A press release was disseminated on March 5, 2014 and was subsequently filed on SEDAR. 4. Summary of Material Change: The Company enters into an exploration and option to joint venture agreement, and private placement with Barrick Gold Corporation. 5. Full Description of Material Change: See Schedule “A”. 6. Reliance on Subsection 7.1(2) of the National Instrument 51-102 Continuous Disclosure Obligations: Not applicable. 7. Omitted Information: Not applicable. 8. Executive Officer Knowledgeable of Material Change: David Wolfin, President and CEO Telephone: (604) 682-3701 9. Date of Report: March 5, 2014
